 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 ANA McCARTHY,

                                    Plaintiff,                  MEMORANDUM & ORDER

         -against-                                              19-CV-3043 (WFK)(RER)

 REPUBLIC OF PANAMA,

                                    Defendant.
 -----------------------------------------------------------X
 WILLIAM F. KUNTZ, II, United States District Judge:

         On May 17, 2019, pro se plaintiff Ana McCarthy ("Plaintiff') filed the above-captioned

 complaint against the Republic of Panama. Her request to proceed informa pauperis ("IFP") is

 granted solely for the purpose of this Order. For the reasons that follow, the complaint is

 dismissed for lack of subject matter jurisdiction.

                                                 BACKGROUND

         The complaint comprises hand-written entries on a form complaint. In the space to

 provide a basis for jurisdiction, Plaintiff alleges diversity of citizenship. Campi. at 4, ECF No. 1.

 She asserts damages in the amount of $150,000,000 for "confiscated assetts [sic]" and "property

. destruction." Id. at 5. In the "Statement of Claim" section of the form complaint, she asserts that

 the Panamanian government "expropriated assetts [sic] on the basis of race and religion." Id. In

 the section for "Relief," she references the Foreign Sovereign Immunities Act. Id. at 6. She

 states that "persecution" occurred in "1941-1948-1951" and that property, including a vehicle,

 had been damaged on December 26, 2013 and January 23, 2019. Id.

         Plaintiff previously filed a civil action against the Republic of Panama in which she

 asserted that her family had lost valuable assets during a 1941 massacre of foreign settlers in

 Cotito, Panama. See McCarthy v. Republic of Panama, 18-CV-4494. That action was dismissed
for lack of subject matter jurisdiction because the Republic of Panama is immune from suit under

the Foreign Sovereign Immunities Act, 28 U.S.C. § 1605 ("FSIA"). McCarthy v. Republic of

Panama, l 8-CV-4494, slip op. (Sept. 14, 2018) (Kuntz, J .).

                                             DISCUSSION

        At the pleadings stage of the proceeding, the Court must assume the truth of "all well-

pleaded, nonconclusory factual allegations" in the complaint. Kiobel v. Royal Dutch Petroleum

Co., 621 F.3d 111, 124 (2d Cir. 2010) (citingAshcrqfi v. Iqbal, 556 U.S. 662 (2009)). A

complaint must plead sufficient facts to "state a claim to relief that is plausible on its face." Bell

At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although "detailed factual allegations" are not

required, "[a] pleading that offers 'labels and conclusions' or 'a formulaic recitation of the

elements of a cause of action will not do."' Ashcroft, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 555). "Factual allegations must be enough to raise a right to relief above the speculative

level." Twombly, 550 U.S. at 555.

        Under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an informapauperis

action where it is satisfied that the action "(i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief" 28 U.S.C. § 1915(e)(2)(B). A plaintiff seeking to bring a lawsuit in federal

court must also establish that the court has subject matter jurisdiction over the action. If the

Court "determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action." Fed. R. Civ. P. 12(h)(3). "A defendant's immunity from suit divests the Court of

subject matter jurisdiction." Georges v. United Nations, 84 F. Supp. 3d 246,248 (S.D.N.Y.

2015), affd, 834 F.3d 88 (2d Cir. 2016).




                                                    2
        A special jurisdictional provision, 28 U.S.C. § 1330, provides for original jurisdiction in

the district courts for limited types of civil actions against foreign states pursuant to the FSIA.

"[T]he FSIA provides the sole basis for obtaining jurisdiction over a foreign state in the courts of

this country." Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428,443 (1989).

"Under the Act, a foreign state is presumptively immune from the jurisdiction of United States

courts; unless a specified exception applies, a federal court lacks subject-matter jurisdiction over

a claim against a foreign state." Saudi Arabia v. Nelson, 507 U.S. 349, 355 (1993). These

exceptions include circumstances in which: the foreign state has waived its immunity; the

activity or issue arose in the United States; a loss of property occurred in violation of

international law; the action involves maritime liens arising under admiralty law; or the foreign

state is responsible for terrorist acts. See 28 U.S.C. §§ 1605, 1605A. The "expropriation" or

"takings'~ exception contained in 28 U.S.C. § 1605(a)(3) pe1mits jurisdiction over "property

taken in violation of international law" where that property is used in commercial activity in or

involving the United States.

       Here, Plaintiffs vague and conclusory claims of confiscated assets between 1941-1951

and property destruction in 2013 and 2019 fail to establish "takings" that violated international

law. "[A]s is well-established, a state's taking of property from its own nationals does not

contravene international law." Bahgat v. Arab Republic ofEgypt, 13 Civ. 8894 (AT) (AJP),

2015 WL 13654006, at *5 (S.D.N.Y. Mar. 31, 2015) (Torres, J.) (collecting cases), qffd, 631 F.

App'x 69 (2d Cir. 2016). Moreover, Plaintiff fails to establish the unspecified property is either:

(I) present in the United States in connection with a commercial activity carried on in the United

States by Panama; or (2) owned or operated by an agency or instrumentality of Panama engaged

in commercial activity in the United States. See Garb v. Republic of Poland, 440 FJd 579, 588



                                                  3
(2d Cir. 2006) (setting out the standard for finding the "takings" exception to the FSIA).

Consequently, the Republic of Panama is immune from suit under the FSIA. Plaintiffs claims

are accordingly dismissed pursuant to Fed. R. Civ. P. 12(h)(3) and 28 U.S.C. § 1915(e)(2)(B). 1

                                                  CONCLUSION

         For the reasons stated above, Plaintiffs complaint against the Republic of Panama is

dismissed pursuant to Fed. R. Civ. P. 12(h)(3) and 28 U.S.C. § 1915(e)(2)(B). The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in

good faith and therefore in forma pauperis status is denied for purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



                                                                 SOORD~ .
                                                                          /        }     fl~
                                                           /s/ William F. Kuntz, II                                       -----·

Dated: Brooklyn, New York
       May 30, 2019




1 In any event, Plaintiff has not demonstrated venue in this district is proper under 28 U.S.C. § 139l{t), which
requires that an event, omission, or property which is the subject of the action have taken place or be situated in the
judicial district where the case is brought; otherwise the proper venue for an action against a foreign state is in the
United States District Court for the District of Columbia

                                                           4
